Citation Nr: 0031551	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-01 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self 
support to attaining the age 18.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had in excess of 25 years of active service, 
concluding in November 1965.  He died in July 1994.  His son, 
who is the subject of this appeal, was born in June 1947, and 
attained the age of 18 in June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

Subsequent to the transfer of the claims folder to the Board, 
but within 90 days of that transfer, the appealant submitted 
several statements from acquaintances and relatives in 
support of his claim.  This evidence was not considered by 
the RO, nor has it been included in a supplemental statement 
of the case.  The appellant has not waived such 
consideration.  The newly submitted evidence must initially 
be considered by the RO.  38 C.F.R. §§ 19.31, 20.1304 (1999).

The Board also notes that in his notice of disagreement the 
appellant requested a hearing before a hearing officer at the 
RO.  In February 1999 he indicated that he did not want a 
hearing before a member of the Board (also known as a 
Veterans Law Judge) and that he wished to "waive the 60 days 
due process and have my appeal transferred to the BVA."  It 
is unclear whether the veteran intended to withdraw his 
request for a hearing before a hearing officer.

It is the appellant's contention that he is entitled to 
recognition as a "child" because he was permanently 
incapable of self-support by reason of mental or physical 
defect when he attained the age of 18 years.  He contends 
that at the time of his 18th birthday, he was disabled and 
unable to work.  

The question for consideration is whether the veteran's son 
may be recognized as a "child" on the basis of permanent 
incapacity for self-support when he turned eighteen.  38 
U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 3.57(a)(1)(ii) 
(1998).  The phrase "permanent incapacity for self-support" 
contemplates disabilities which are totally incapacitating to 
the extent that the person would be permanently incapable of 
self-support through his or her own efforts by reason of 
physical or mental defects.  The United States Court of 
Appeals for Veterans Claims (Court) interprets the foregoing 
as requiring that the adjudicatory body focus "on the 
claimant's condition at the time of his 18th birthday; it is 
that condition which determines whether the claimant is 
entitled to the status of 'child.'"  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  If he is shown capable of self-support 
at age eighteen, the Board need go no further.  Id.

A child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  In determining whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects, the fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self- 
support.  However, employment that was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  Further, it should be borne 
in mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  The capacity of a child for self- 
support is not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  38 
C.F.R. § 3.356 (1999).

The record includes a private report dated on November 4, 
1955.  At that time, it was noted that the appellant was 
receiving treatment for an expressive aphasic disturbance 
with concomitant, moderately severe, dysarthria with his 
ability to communicate seriously impaired.  The report noted 
that with therapy he should improve.  

A private Case Summary dated April 1, 1956 reflects that the 
appellant had been enrolled in public schools until the age 
of nine but was now unable to function with his peers who had 
no speech problems.  The report noted that he was able to 
adapt well to most social situations except for his lack of 
intelligible speech.  The report noted that he excelled in 
motor skills and enjoyed engaging in physical activity.  
Tests revealed normal hearing.  The report also noted that he 
showed little progress during his period of therapy, but with 
continued therapy and motivation, it was thought that his 
prognosis was good.  

In a private report dated April 12, 1956, a speech therapist 
thought that the veteran would benefit from being placed in a 
boarding school due to his problem.  

A private report dated May 6, 1964, reflects that the 
appellant was making progress.  

An undated private record labeled as a "Summary Report of 
Psychological and Linguistic Evaluation," from Southwest 
Texas State College reflects that the veteran was 16 years, 7 
months old at the time.  This evaluation noted that his score 
on arithmetic was well above average, and his score on 
information was "dull normal."  All of his other verbal 
subtest scores were noted to be at the level of mental 
retardation.  This record was submitted with a waiver by the 
veteran of consideration by the RO.  Thus, it was not 
reviewed in the RO's July 1997 denial of the claim, nor was 
it listed on the statement of the case issued in January 
1999.)

A private record from June 1997 reveals that the appellant 
had received services from the Texas Rehabilitation 
Commission based on multiple disabilities, which impacted his 
employment from October 1987 to February 1994.  

Added to the record in May 1999 were three lay statements 
attesting to the severity of the veteran's speech impairment.  

The Board notes that the evidence of record does not contain 
any records related to the veteran's high school education or 
work situation.  

The appellant has not been afforded an examination in order 
to obtain an opinion as to his ability to maintain gainful 
employment prior to reaching age 18.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that.  38 
U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  
The same reasoning would require an examination in this case.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)), request that the appellant 
supply the names and addresses of all 
facilities that have treated him for any 
disability or disease, or provided 
evaluations as to his ability to maintain 
employment.  and request that he identify 
specific names, addresses and approximate 
dates of pertinent treatment, for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Then with any necessary 
authorization, the RO should attempt to 
obtain copies of all treatment records 
identified that have not been previously 
secured.  The RO should also arrange to 
obtain all school records for the period 
in which he attended high school (if he 
did); and all work records for any 
periods of employment.  This should 
include requesting any information 
regarding the nature and extent of the 
work performed, including whether his 
employment was based on other than normal 
occupational considerations to include 
whether he did or did not provide any 
actual or substantial rendition of 
services during his employment.  Any 
evidence received in response to this 
request should be associated with the 
claims folder.

The RO should take all necessary steps to 
obtain legible copies of all records not 
already contained in the claims folder, 
to include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also inform 
the appellant of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

2.  The appellant should then be afforded 
an appropriate examination or 
examinations to determine his current 
level of disability, and in order to 
obtain an opinion as to whether his 
disabilities more likely than not 
precluded gainful employment prior to the 
age of 18.  The examiner(s) should review 
the claims folder prior to providing the 
requested opinions.

3.  The RO should clarify whether the 
veteran desires a hearing before a 
hearing officer at the RO, and if so, 
afford him an opportunity for such a 
hearing.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

